By the Court.
The extent to which a witness may be cross-examined as to facts otherwise immaterial, for the purpose of testing his bias and credibility, is ordinarily within the discretion of the judge presiding at the trial. Commonwealth v. Shaw, 4 Cush. 593. Odiorne v. Bacon, 6 Cush. 185. Miller v. Smith, 112 Mass. 470. No exception lies to the refusal of the presiding judge to permit the questions proposed in each of these cases to be put, without first producing a copy of the record.

Exceptions overruled.